                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TIMOTHY NEEDHAM,
                                                                                       Case No. 18-cv-04183-PJH
                                  8                    Plaintiff,

                                  9              v.                                    ORDER REGARDING CROSS-
                                                                                       MOTIONS FOR SUMMARY
                                  10     NANCY BERRYHILL,                              JUDGMENT
                                  11                   Defendant.                      Re: Dkt. Nos. 18, 19

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Timothy Needham seeks judicial review of the Commissioner of Social

                                  15   Security’s (the “Commissioner”) final decision denying Needham’s claim for disability

                                  16   benefits pursuant to 42 U.S.C. § 405(g). This action is before the court on the parties’

                                  17   cross-motions for summary judgment. Having considered the parties’ cross-motions, the

                                  18   pertinent legal authorities, and having reviewed the administrative record, the court

                                  19   hereby remands this case to the Commissioner for further proceedings in accordance

                                  20   with this court’s order.

                                  21                                         BACKGROUND

                                  22   A.     Personal History

                                  23          In October 2013, Needham applied for Supplemental Security Income, alleging

                                  24   disability beginning in September 2006. Administrative Record (“A.R.”) 61. Needham

                                  25   attended school through the tenth grade, obtained his GED, and attended community

                                  26   college for a semester or two. A.R. 39, 539, 770, 913. Needham worked as a truck

                                  27   driver from at least 1996 (perhaps earlier) to about 2001, when he was attacked on the

                                  28   job and experienced trauma-related anxiety. A.R. 243–44, 258, 270, 289, 389, 519.
                                  1    Around 2006, he divorced his wife, and in 2012 he became homeless. A.R. 240, 389,

                                  2    520, 769–70, 913. He has used methamphetamine off and on throughout his life.

                                  3    A.R. 519.

                                  4           On September 7, 2013, Needham attempted to commit suicide. A.R. 518. After

                                  5    being injured in an altercation and admitted into Eden Medical Center’s emergency room,

                                  6    he entered a bathroom, slit his wrists, took a mixture of pills, wrote a suicide note on the

                                  7    mirror, and hit the call button. A.R. 408, 417, 420, 518, 543, 788, 808. Medical staff

                                  8    gave him medication and transferred him to John George Psychiatric Pavilion at the

                                  9    Highland Campus, where he was diagnosed with depressive disorder not otherwise

                                  10   specified (“NOS”) and alcohol abuse and assigned a Global Assessment Functioning

                                  11   (“GAF”)1 score of 20. A.R. 443–45, 810. While at John George Psychiatric Pavilion,

                                  12   Dr. John Fenton, M.D. evaluated Needham and diagnosed him with major depressive
Northern District of California
 United States District Court




                                  13   disorder, alcohol abuse, and history of amphetamine abuse. A.R. 542. Dr. Fenton

                                  14   reported improvement in Needham’s mood and that medication doses had been adjusted

                                  15   to “therapeutic effect.” A.R. 544.

                                  16          Needham was thereafter admitted to Woodroe Place Crisis Resolution, a

                                  17   residential mental health facility operated by Bay Area Community Services (“BACS”).

                                  18   A.R. 541, see also A.R. 904. At Woodroe Place, Dr. Edward Maxwell observed that

                                  19   Needham was restless with a dysphoric, expansive mood and mildly impaired judgment.

                                  20   A.R. 905–06. Needham continued to receive therapy from mental health counselors and

                                  21   was assessed GAF scores ranging from 45 to 55. A.R. 893, 907.

                                  22          On October 9, 2013, Needham was discharged from Woodroe Place and moved

                                  23
                                       1
                                  24     A GAF score is a measurement of overall functioning. American Psychiatric
                                       Association, Diagnostic and Statistical Manual of Mental Disorders, 27–34 (4th TR. ed.
                                  25   2000). A score of 11–20 indicates “[s]ome danger of hurting self or others”; 21–30
                                       indicates “inability to function in almost all areas”; 31–40 indicates “major impairment in
                                  26   several areas, such as work or school”; 41–50 indicates “[s]erious symptoms . . . OR any
                                       serious impairment in social, occupation, or school functioning”; 51–60 indicates
                                  27   “[m]oderate symptoms . . . OR moderate difficulty in social, occupation, or school
                                       functioning”; 61–70 indicates “[s]ome mild symptoms . . . OR some difficulty in social,
                                  28   occupation, or school functioning . . . but generally functioning pretty well[.]” Id. at 34.

                                                                                     2
                                  1    to the A Street shelter. A.R. 893. On October 10, 2013, Needham began participating in

                                  2    mental health treatment and case management with BACS Oakland Project Connect.

                                  3    A.R. 1074. He continued almost weekly contact with therapists and case managers until

                                  4    July 28, 2016. E.g., A.R. 922.

                                  5             Between October 2013 and December 2013, Needham was also treated at the

                                  6    Sausal Creek Outpatient Stabilization Clinic, a drop-in mental health clinic. A.R. 485–

                                  7    505. On October 28, 2013, Dr. Emma Castro observed that he was alert and had

                                  8    anxious mood, irritable affect, logical thought process, and marginal judgment. A.R. 495.

                                  9    She also saw him on November 8, November 22, 2013, and December 6, 2013,

                                  10   diagnosing him with psychotic disorder NOS, bipolar disorder, and polysubstance

                                  11   dependence in partial remission, and assigning GAF scores of 50, 52, and 55. A.R. 486,

                                  12   490, 495. By the last visit, “the meds seem[ed] to be working good” and Needham’s
Northern District of California
 United States District Court




                                  13   insight and judgment were good. A.R. 486.

                                  14            In December 2013, Needham had several evaluations at the Winton Wellness

                                  15   Center.2 On December 4, 2013, he saw Dr. Srilekha Puranam for his hypertension and

                                  16   bipolar disorder. A.R. 763, 768. He reported aggravation of the bipolar disorder by drug

                                  17   use as well as decreased sleep, depressed mood, and racing thoughts, but no suicidal

                                  18   ideation. A.R. 763. On December 13, 2013, Needham had an initial psychiatric

                                  19   evaluation with Dr. Catalina Villa. A.R. 769–72. He reported symptoms of severe

                                  20   depression at least one week per month, including crying, staying in bed, and decreased

                                  21   appetite. A.R. 769. Dr. Villa noted that despite a “constricted” affect, Needham showed

                                  22   “unremarkable” behavior, good impulse control, and no suicidal or homicidal ideation.

                                  23   A.R. 771. She diagnosed him with unspecified bipolar disorder, alcohol dependence in

                                  24   early remission, and amphetamine dependence in full remission. Id.

                                  25            On January 29, 2014, Needham returned to Sausal Creek with increased

                                  26   symptoms, reporting he was “up/down with depression” for three weeks and that his

                                  27

                                  28   2
                                           Winston Wellness Center later became the Hayward Wellness Center. A.R. 1084.
                                                                                   3
                                  1    medications were not helping. A.R. 734. On February 24, 2014, he returned again to

                                  2    Sausal Creek requesting medication for depression. A.R. 729. The staff psychiatrist

                                  3    noted his euthymic affect and depressed mood and diagnosed him with psychotic

                                  4    disorder NOS, bipolar disorder, and polysubstance abuse with a GAF score of 55.

                                  5    A.R. 730. He prescribed him the same dosage of Remeron, Risperdone, Depakote, and

                                  6    Benadryl, and added Buproprin. A.R. 728.

                                  7           On February 14, 2014, psychologist Dr. Deepa Abraham examined Needham and

                                  8    conducted a records review. A.R. 516. She noted he had “somewhat pressured”

                                  9    speech, intact concentration, and average results on the Wechsler Adult Intelligence

                                  10   Scales. A.R. 521–23. She reported that Needham exhibited symptoms of depression

                                  11   such as lethargy, insomnia, and social withdrawal and a manic presentation including

                                  12   grandiosity, racing thoughts, and reckless behavior. A.R. 526. She diagnosed him with
Northern District of California
 United States District Court




                                  13   mood disorder NOS and polysubstance dependence while assigning him a GAF score

                                  14   of 35. A.R. 527. Because of his symptoms, she opined that he would “experience

                                  15   difficulty competing for jobs in an open labor market” and “difficulty coping with daily or

                                  16   the usual stresses encountered in a competitive work environment.” A.R. 528–29. She

                                  17   also noted his low auditory memory scores that “might reflect in difficulty with

                                  18   remembering work assignments, processing complex instructions or in completing tasks.”

                                  19   A.R. 528. She concluded that he had mild impairments in understanding,

                                  20   comprehending, and remembering information; no significant impairment in social

                                  21   interaction; and moderate impairment in adaptation. A.R. 528–29.

                                  22          On April 1, 2014, Dr. Puranam reported Needham’s bipolar disorder and insomnia

                                  23   were “[w]ell controlled” and noted he had not used alcohol in two months and

                                  24   amphetamines in four months. A.R. 756. Around this time, Needham moved to

                                  25   transitional housing. A.R. 1056–58.

                                  26          Throughout 2014, Needham continued services at BACS Oakland Project

                                  27   Connect. He met with MacKenzie Stuart, a BACS unlicensed marriage and family

                                  28   therapist and Tiffany Smith, a BACS personal services coordinator, on a weekly basis for
                                                                                     4
                                  1    therapy and help with tasks and appointments. A.R. 1031–63. Ms. Stuart diagnosed

                                  2    Needham with a consistent GAF score of 45. A.R. 1031–63. His symptoms included

                                  3    “overwhelming sadness” (A.R. 1039), suicidal ideation (A.R. 1045–46), anhedonia

                                  4    (A.R. 1039–44, 1047), hypersomnia (A.R. 1039, 1050), and fear of leaving the house

                                  5    (A.R. 1054). He also presented with pressured speech, racing thoughts, and anxiety.

                                  6    A.R. 1033, 1037, 1049. Other times, he presented as euthymic (A.R. 1050–53) and

                                  7    reported having “significantly better” mood (A.R. 1037) and no recent manic or severe

                                  8    depressive episodes (A.R. 1053).

                                  9           On December 15, 2014, Needham had an intake appointment with psychiatrist Dr.

                                  10   Catherine Reed at Pathways to Wellness (“Pathways”), a mental health clinic. A.R. 531,

                                  11   536. Needham reported mood swings, insomnia, and nighttime auditory hallucinations

                                  12   that affected his activities of daily living. A.R. 531, 535–36. Dr. Reed diagnosed him with
Northern District of California
 United States District Court




                                  13   bipolar disorder, depression, with psychotic features, and amphetamine dependence in

                                  14   remission with a GAF score of 65. A.R. 535. She noted he had normal behavior, normal

                                  15   speech, depressed mood but was “hopeful,” and appropriate affect. A.R. 534. She

                                  16   added Latuda to his medications (A.R. 537) and opined that he had moderate restrictions

                                  17   in activities of daily living; moderate difficulties in social functioning; mild difficulties in

                                  18   maintaining, concentrating, and persistence of pace; and moderate episodes of

                                  19   decomposition and increase of symptoms (A.R. 535).

                                  20          Needham continued treatment at Pathways throughout 2015. On March 19, 2015,

                                  21   Needham reported improvement with medications and mild sadness. A.R. 889.

                                  22   Dr. Reed assessed a GAF score of 60–65. A.R. 888. On April 8, 2015, Needham told

                                  23   Dr. Puranam that he felt better as his medication changed from Risperdone to Latuda.

                                  24   A.R. 846. On July 9, 2015, Dr. Reed upgraded his GAF score to 65 after noting a good

                                  25   response to medications, his attendance in DUI classes, and lack of psychosis or mania.

                                  26   A.R. 884–85. On August 26, 2015, Needham reported feeling very sad after a friend’s

                                  27   death and had not taken medication for two weeks. A.R. 882–83. On September 28,

                                  28   2015, Needham reported fewer auditory hallucinations and better sleep after increased
                                                                                         5
                                  1    dosage of Latuda. A.R. 880–81. Starting in August 2015, Dr. Reed reduced Needham’s

                                  2    Wellbutrin dosage because of his increased blood pressure, and on December 16, 2015

                                  3    Nurse Practitioner Sarah Levine noted that Needham’s depression was exacerbated by

                                  4    the holiday season. A.R. 876–77.

                                  5          Throughout 2015 and 2016, Needham continued to work with BACS for housing,

                                  6    employment, and symptom management. A.R. 990, 922. Shandra Guzman diagnosed

                                  7    him with major depressive disorder (severe without psychotic features), alcohol

                                  8    dependence, and amphetamine dependence (sustained remission) with a GAF score of

                                  9    45. A.R. 990. On March 25, 2015, Ms. Stuart “supported” Needham to an internal

                                  10   medicine consultation and observed that he was anxious about attending the

                                  11   appointment. A.R. 1019. Needham reported needing help to complete tasks and periods

                                  12   of increased depression. A.R. 953–55, 986, 1008–11, 1025.
Northern District of California
 United States District Court




                                  13         In January 2016, Needham moved to permanent supportive housing, and he

                                  14   continued treatment at Pathways until November 2016. A.R. 939, 1078. On February

                                  15   24, 2016, Needham reported anxiety over the recent move and increased auditory

                                  16   hallucinations. A.R. 875. On March 23, 2016, he reported improvement in mood since

                                  17   increasing his Latuda dosage. A.R. 872. On April 27, 2016, Needham reported he was

                                  18   doing fairly well but still spent most of the day in bed about once a week; Nurse Levine

                                  19   assigned a GAF score of 60. A.R. 870. As of June 23, 2016, a Pathways psychiatrist

                                  20   reported that Needham was stable on medications “after so many trials.” A.R. 869. On

                                  21   September 29, 2016, Needham said he was “doing well with his med[ication]s” and

                                  22   presented with normal speech and euthymic mood. A.R. 1077.

                                  23         In April 2017, Needham began therapy, social groups, and case management at

                                  24   Lifelong Medical Care. A.R. 1082. On April 27, 2017, Needham felt stable on his

                                  25   medications and denied suicidal ideation. On April 28, 2017, therapist Ann Sussman

                                  26   observed Needham had rapid speech, tangential thought processes with grandiose

                                  27   content, and that he “mostly blame[d] others for [his] problems.” A.R. 1093. On May 5,

                                  28   2017, Needham said he was “doing pretty well” and admitted to “drinking and smoking
                                                                                    6
                                  1    pot on occasion[.]” A.R. 1096–97.

                                  2    B.     Procedural History

                                  3           On October 25, 2013, Needham filed a Title II application for a period of disability

                                  4    and disability insurance benefits as well as a Title XVI application for supplemental

                                  5    security income. A.R. 15, 61, 85–86. Both applications stated an alleged onset date of

                                  6    September 29, 2006 for disability. A.R. 61. The Commissioner denied Needham’s

                                  7    claims both initially and again upon reconsideration on September 17, 2014 and June 3,

                                  8    2015, respectively. A.R. 84, 116. On July 13, 2015, Needham requested a hearing

                                  9    before an ALJ which took place on May 19, 2017. A.R. 145, 196. At the hearing, plaintiff

                                  10   amended his disability onset date to September 7, 2013. A.R. 15, 59, 390. Vocational

                                  11   expert Christopher Salvo testified at the proceeding. A.R. 54–59. Needham also testified

                                  12   and answered questions from the ALJ and his counsel. A.R. 38–54.
Northern District of California
 United States District Court




                                  13          In May 2017, the ALJ found that plaintiff was not disabled. The ALJ’s May 2017

                                  14   decision became the Commissioner’s final decision when the Appeals Council denied

                                  15   plaintiff’s request for review. A.R. 1–7.

                                  16                       STATUTORY AND REGULATORY FRAMEWORK

                                  17          The Social Security Act provides for the payment of disability insurance benefits to

                                  18   people who have contributed to the social security system and who suffer from a physical

                                  19   or mental disability. See 42 U.S.C. § 423(a)(1). To evaluate whether a claimant is

                                  20   disabled within the meaning of the Act, the ALJ is required to use a five-step sequential

                                  21   analysis. See 20 C.F.R. § 416.920(a). The ALJ may terminate the analysis at any step if

                                  22   he determines that the claimant is or is not disabled. Pitzer v. Sullivan, 908 F.2d 502,

                                  23   504 (9th Cir. 1990).

                                  24          At step one, the ALJ determines whether the claimant is engaging in any

                                  25   “substantial gainful activity,” which would automatically preclude the claimant receiving

                                  26   disability benefits. 20 C.F.R. §§ 416.920(a)(4)(i) & (b). If not, at step two, the ALJ

                                  27   considers whether the claimant suffers from a severe impairment which “significantly

                                  28   limits [her] physical or mental ability to do basic work activities.” 20 C.F.R.
                                                                                      7
                                  1    §§ 416.920(a)(4)(ii) & (c).

                                  2           At the third step, the ALJ is required to compare the claimant’s impairment(s) to a

                                  3    listing of impairments provided in an appendix to the regulations. 20 C.F.R.

                                  4    § 416.920(a)(4)(iii). If the claimant’s impairment or combination of impairments meets or

                                  5    equals the severity of any medical condition contained in the listing, the claimant is

                                  6    presumed disabled and should be awarded benefits. Id.; 20 C.F.R. § 416.920(d).

                                  7           If the claimant’s condition does not meet or equal a listing, at step four the ALJ

                                  8    considers whether the claimant has sufficient residual functional capacity (“RFC”) to

                                  9    perform his past work despite the limitations caused by the impairments. 20 C.F.R.

                                  10   §§ 416.920(a)(4)(iv) & (e)–(f). An individual’s RFC is what he can still do in a workplace

                                  11   setting despite his physical and mental limitations. 20 C.F.R. § 416.945. In determining

                                  12   the RFC, the ALJ must consider all of the claimant’s impairments, including those that are
Northern District of California
 United States District Court




                                  13   not severe, taking into account all relevant medical and other evidence. 20 C.F.R.

                                  14   §§ 416.920(e), 416.945. If the claimant cannot perform his past work, the Commissioner

                                  15   is required to determine, at step five, whether the claimant can perform other work that

                                  16   exists in significant numbers in the national economy, taking into consideration the

                                  17   claimant’s RFC, age, education, and work experience. See 20 C.F.R.

                                  18   §§ 416.920(a)(4)(v) & (g).

                                  19          In steps one through four, the claimant has the burden to demonstrate a severe

                                  20   impairment and an inability to engage in his previous occupation. Andrews v. Shalala, 53

                                  21   F.3d 1035, 1040 (9th Cir. 1995). If the analysis proceeds at step five, the burden shifts to

                                  22   the Commissioner to demonstrate that the claimant can perform other work. Id.

                                  23                                           ALJ’S FINDINGS

                                  24          On May 31, 2017, the ALJ applied the sequential analysis and found that

                                  25   Needham was not disabled, concluding that he could perform jobs within the national

                                  26   economy. A.R. 12–27.

                                  27   A.     The ALJ’s Sequential Analysis

                                  28          At step one, the ALJ determined Needham had not engaged in “substantial gainful
                                                                                     8
                                  1    activity” since his amended onset date of September 7, 2013. A.R. 17.3

                                  2           At step two, the ALJ found Needham suffered from severe impairments of bipolar

                                  3    disorder, amphetamine dependence, alcohol dependence, and obesity. A.R. 18. The

                                  4    ALJ also found that Needham’s hypertension and sarcoidosis were non-severe

                                  5    impairments and that Needham did not provide evidence that these impairments would

                                  6    result in a significant limitation in basic work-related activities. A.R. 18–19.

                                  7           At step three, the ALJ concluded that the impairments failed to meet the criteria or

                                  8    severity of any section of the listing of impairments in 20 CFR Part 404, subpart P,

                                  9    Appendix 1. A.R. 19–23. In making that finding, the ALJ considered whether the

                                  10   “paragraph B” criteria were satisfied. The ALJ found that disability could not be

                                  11   established under paragraph B in light of the medical facts. A.R. 19–23. The mental

                                  12   health records “reveal one major crisis but are inconsistent with disability.” A.R. 19. The
Northern District of California
 United States District Court




                                  13   ALJ reviewed medical records, evaluated the persuasiveness of various sources in the

                                  14   record, and concluded that plaintiff’s mental impairments do not cause at least two

                                  15   “marked” limitations or one “extreme” limitation, so paragraph B criteria were not

                                  16   satisfied. A.R. 23. The ALJ also briefly addressed paragraph C and determined plaintiff

                                  17   did not satisfy its requirements. A.R. 23.

                                  18          Having found that Needham did not suffer from a listed impairment, the ALJ

                                  19   determined Needham’s RFC. The ALJ applied a two-step process that considered all

                                  20   symptoms regardless of severity. A.R. 23. First, the ALJ determined whether there was

                                  21   an underlying medically-determinable physical or mental impairment that could

                                  22   reasonably be expected to produce Needham’s pain or other symptoms. A.R. 23. The

                                  23   ALJ concluded that Needham’s medically-determinable impairments could reasonably be

                                  24   expected to cause the alleged symptoms. A.R. 24. Second, the ALJ evaluated the

                                  25   intensity, persistence, and limiting effects of Needham’s symptoms to determine the

                                  26
                                  27   3
                                        The ALJ referred to the amended onset date as January 7, 2013 at finding of fact 1 and
                                  28   as September 7, 2013 at finding of fact 2. See A.R. 17; see also A.R. 59. The correct
                                       date is September 7, 2013, and the ALJ’s error here is harmless.
                                                                                   9
                                  1    extent to which they limited his functioning. A.R. 23. The ALJ concluded that Needham’s

                                  2    testimony about the intensity, persistence and limiting effects of the symptoms was not

                                  3    entirely consistent with medical evidence and other evidence in the record. A.R. 24.

                                  4    Where Needham reported symptoms that did not match the objective medical evidence,

                                  5    the ALJ made a credibility determination based on the entire medical record:

                                  6                  Claimant alleges he quit working as a truck driver in 2004
                                                     because of his conditions. . . However, he has submitted no
                                  7                  evidence from that time, and the current medical evidence of
                                                     record shows claimant . . . lost his license/job after crashing into
                                  8                  a pole and received a DUI. Claimant testified he is unable to
                                                     work due to his depression . . . [and] hears voices, which
                                  9                  prevents him from concentrating. On April 27, 2016, claimant
                                                     reported he is not bothered by his auditory hallucinations . . .
                                  10                 He reported “doing well with his meds,” and was assigned a
                                                     GAF score of 60 . . . . Recent records from Lifelong Medical
                                  11                 indicate claimant remains stable on medications.
                                  12   AT 24 (internal quotation marks and citations omitted). The ALJ determined that plaintiff
Northern District of California
 United States District Court




                                  13   has the RFC to perform light work, with certain exceptions. A.R. 23.

                                  14          At step four of the sequential analysis, the ALJ determined that Needham had no

                                  15   past relevant work. A.R. 25.

                                  16          At step five, based on the vocational expert’s testimony, the ALJ determined that

                                  17   jobs existed in significant numbers in the national economy that Needham could perform.

                                  18   A.R. 25–26. Specifically, Needham’s RFC did not prevent him from working as a “small

                                  19   products assembler”, “production assembler”, or “maid” as described in the Dictionary of

                                  20   Occupational Titles. A.R. 26. The ALJ therefore determined that Needham was not

                                  21   disabled and not eligible for disability benefits under the Social Security Act. A.R. 26.

                                  22   B.     The ALJ’s Weighing of the Medical Opinions and Testimony

                                  23          The ALJ considered and weighed the testimony and opinions of several medical

                                  24   professionals. The primary medical opinions were authored by:

                                  25          1.     Dr. Deepa Abraham

                                  26          Dr. Abraham administered a psychological evaluation of Needham on February

                                  27   14, 2014. A.R. 516. She opined that he would have “difficulty coping with [the] daily or []

                                  28   usual stresses encountered in a competitive work environment” and that he has “mood
                                                                                     10
                                  1    changes that interfere with his ability to sustain effort or adapt to changes in tasks or

                                  2    responsibilities.” A.R. 529. She concluded he had mild impairments in understanding

                                  3    information, no significant impairment in social interaction, and moderate impairment in

                                  4    adaptation. A.R. 528–29.

                                  5           Dr. Abraham was an examining psychologist, and the ALJ gave her opinion “great

                                  6    weight” because her opinions were “consistent with the medical evidence…and based

                                  7    upon a thorough examination and records review.” A.R. 22.

                                  8           2.     Dr. Catherine Reed

                                  9           Dr. Reed conducted an initial psychological intake of Needham on December 15,

                                  10   2014 (A.R. 536) and treated him from February 11, 2015 to October 26, 2015 (A.R. 879,

                                  11   891). At intake, she assessed that he had moderate restrictions in activities of daily

                                  12   living; moderate difficulties in social functioning; mild difficulties in maintaining,
Northern District of California
 United States District Court




                                  13   concentrating, and persistence of pace; and moderate episodes of decomposition and

                                  14   increase of symptoms. A.R. 535.

                                  15          Dr. Reed was a treating psychiatrist, and the ALJ gave her opinion “great weight”

                                  16   because it was “consistent with the medical evidence of record.” A.R. 22.

                                  17          3.     Dr. Margaret Pollack

                                  18          On July 30, 2014, Dr. Pollack, Psy.D. conducted a psychological consultative

                                  19   review of the medical records that guided the Social Security Administration’s

                                  20   determination of “Not Disabled.” A.R. 69, 72. Dr. Pollack noted that in Dr. Abraham’s

                                  21   evaluation, Needham alleged auditory hallucinations, but “there was no evidence that he

                                  22   was responding to internal stimuli and no other evidence of psychosis.” A.R. 69. Dr.

                                  23   Pollack opined that his depression and bipolar disorder were negatively impacted by lack

                                  24   of reasonable compliance and “significant” substance abuse problems. A.R. 69. She

                                  25   believed that with sustained sobriety, Needham “should be capable of simple & detailed

                                  26   work-like activity for full workday/work week.” A.R. 69. She found his allegations about

                                  27   the severity of his condition to be “partially credible,” enough to establish mild cognitive

                                  28   impairment but not enough to preclude all work-like activity. A.R. 70.
                                                                                      11
                                  1           As for Needham’s social interaction, Dr. Pollack found he was not significantly

                                  2    limited in interacting with the general public and getting along with peers, however, his

                                  3    ability to respond to criticism from supervisors was moderately limited. A.R. 71. As for

                                  4    Needham’s adaptation, she found he was not significantly limited in traveling to unfamiliar

                                  5    places or using public transportation, not significantly limited in setting realistic goals and

                                  6    being aware of hazards, but moderately limited in responding to changes in the work

                                  7    setting. A.R. 71. Accordingly, Dr. Pollack concluded plaintiff had mild restriction in

                                  8    activities of daily living; moderate difficulties in social functioning; mild difficulties in

                                  9    concentration, persistence, or pace; and no repeated episodes of decompensation of

                                  10   extended duration. A.R. 69.

                                  11          Dr. Pollack was a non-examining, state consultant physician, and the ALJ gave

                                  12   her opinion “most weight” because it was “consistent with the medical evidence of record.
Northern District of California
 United States District Court




                                  13   A.R. 21.

                                  14          4.      Dr. Preston Davis

                                  15          On February 21, 2015, Dr. Davis, Psy.D. conducted a reconsideration of Dr.

                                  16   Pollack’s consultative review. A.R. 99. He agreed with Dr. Pollack’s assessments and

                                  17   found that evidence from, inter alia, Bayview and Pathways did not change the

                                  18   determination that Needham was not disabled. A.R. 88–92; see A.R. 94, 96, 99 (“The

                                  19   new MER [medical evidence of record] did not change the . . . determination”). He noted

                                  20   that although Needham’s abilities to remember detailed information and carry out detailed

                                  21   instructions were moderately limited, Needham’s abilities to concentrate for extended

                                  22   times and carry out simple instructions were not significantly limited. A.R. 113.

                                  23   Accordingly, Dr. Davis found mild restriction in activities of daily living; mild difficulties in

                                  24   social functioning; moderate difficulties in concentration, persistence, or pace; and no

                                  25   repeated episodes of decompensation of extended duration. A.R. 110.

                                  26          Dr. Pollack was a non-examining, state consultant psychologist, and the ALJ gave

                                  27   his opinion “most weight” because it was “consistent with the medical evidence of

                                  28   record.” A.R. 21.
                                                                                        12
                                  1                                           DISCUSSION

                                  2    A.     Standard of Review

                                  3           This court has jurisdiction to review final decisions of the Commissioner pursuant

                                  4    to 42 U.S.C. § 405(g). See 42 U.S.C. § 405(c)(9) (“Decisions of the Commissioner of

                                  5    Social Security under this subsection shall be reviewable by commencing a civil action in

                                  6    the United States district court as provided in subsection (g).”). The ALJ’s decision must

                                  7    be affirmed if the ALJ’s findings are “supported by substantial evidence and if the [ALJ]

                                  8    applied the correct legal standards.” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th

                                  9    Cir. 2001); see 42 U.S.C. § 405(g) (“findings of the Commissioner of Social Security as to

                                  10   any fact, if supported by substantial evidence, shall be conclusive”). “Substantial

                                  11   evidence means more than a scintilla, but less than a preponderance.” Smolen v.

                                  12   Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (internal quotation marks and citations
Northern District of California
 United States District Court




                                  13   omitted); Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009).

                                  14   “Substantial evidence is such relevant evidence as a reasonable mind might accept as

                                  15   adequate to support a conclusion.” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005);

                                  16   Smolen, 80 F.3d at 1279. If the evidence is subject to more than one rational

                                  17   interpretation, the court must uphold the ALJ’s findings if they are “supported by

                                  18   inferences reasonably drawn from the record.” Tommasetti v. Astrue, 533 F.3d 1035,

                                  19   1038 (9th Cir. 2008); see Burch v. Barnhart, 400 F.3d 676 (9th Cir. 2005). Yet the

                                  20   reviewing court “must consider the entire record as a whole, weighing both the evidence

                                  21   that supports and the evidence that detracts from the Commissioner’s conclusion, and

                                  22   may not affirm simply by isolating a specific quantum of supporting evidence.” Revels v.

                                  23   Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

                                  24          “The ALJ in a social security case has an independent duty to fully and fairly

                                  25   develop the record and to assure that the claimant's interests are considered.” Id. at

                                  26   1150 (internal quotation marks omitted). Although the ALJ can and must weigh

                                  27   conflicting evidence, “he cannot reach a conclusion first, and then attempt to justify it by

                                  28   ignoring competent evidence in the record that suggests an opposite result.” Gallant v.
                                                                                       13
                                  1    Heckler, 753 F.2d 1450, 1456 (9th Cir. 1984).

                                  2           Additionally, the harmless error rule applies where substantial evidence otherwise

                                  3    supports the ALJ’s decision. Curry v. Sullivan, 925 F.2d 1127, 1129 (9th Cir. 1991).

                                  4    Harmless error is an error by the trier of fact which does not justify the reversal or

                                  5    modification of the lower court's ruling. See id.

                                  6    B.     Issues

                                  7           Needham seeks reversal of the ALJ’s denial of Social Security disability benefits,

                                  8    arguing as follows:

                                  9           1.     The ALJ improperly rejected opinions.

                                  10          2.     The ALJ rejected plaintiff's testimony about his symptoms.

                                  11          3.     The ALJ found plaintiff's bipolar disorder did not meet or equal a listing

                                  12                 under Paragraph C.
Northern District of California
 United States District Court




                                  13          4.     Because of the above errors, the ALJ omitted limitations in plaintiff's

                                  14                 residual functional capacity.

                                  15          5.     Because of the above errors, the ALJ relied on vocational expert testimony

                                  16                 based on an incomplete hypothetical.

                                  17   C.     Analysis

                                  18          1.     Whether the ALJ Erred in Evaluating the Medical Opinions

                                  19          Ninth Circuit case law and Social Security regulations distinguish between three

                                  20   types of physicians: (1) those who treat the claimant (treating physicians); (2) those who

                                  21   examine but do not treat the claimant (examining physicians); and (3) those who neither

                                  22   examine nor treat the claimant (non-examining physicians). Lester v. Chater, 81 F.3d

                                  23   821, 830 (9th Cir. 1996); see also 20 C.F.R. §416.927. “As a general rule, more weight

                                  24   should be given to the opinion of a treating source than to the opinion of doctors who do

                                  25   not treat the claimant.” Id.

                                  26          “To reject the uncontradicted opinion of a treating or examining doctor, an ALJ

                                  27   must state clear and convincing reasons that are supported by substantial evidence.”

                                  28   Revels, 874 F.3d at 654; accord See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017).
                                                                                     14
                                  1    “If a treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an

                                  2    ALJ may only reject it by providing specific and legitimate reasons that are supported by

                                  3    substantial evidence.” Revels, 874 F.3d at 654; accord Lester, 81 F.3d at 830–31. “The

                                  4    ALJ can meet this burden by setting out a detailed and thorough summary of the facts

                                  5    and conflicting clinical evidence, stating his interpretation thereof, and making findings.”

                                  6    Revels, 874 F.3d at 654; see also Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

                                  7    600–01 (9th Cir. 1999).

                                  8           The ALJ may discount testimony from “other sources” if the ALJ “gives reasons

                                  9    germane to each witness for doing so.” Turner v. Comm'r of Soc. Sec., 613 F.3d 1217,

                                  10   1224 (9th Cir. 2010) (quoting Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001)). Medical

                                  11   sources not listed as an acceptable medical source are considered “other sources.” See

                                  12   20 C.F.R. § 416.913(d)(1) (2013). Licensed clinical social workers, therapists, public and
Northern District of California
 United States District Court




                                  13   private social welfare agency personnel, and rehabilitation counselors are not acceptable

                                  14   medical sources. SSR 06-03P, 2006 WL 2329939 (Aug. 9, 2006); see also 20 C.F.R.

                                  15   § 416.913(d) (2013).

                                  16                 a.     Whether the ALJ Treated Records from Bay Area Community

                                  17                        Services (BACS) Therapists and Social Workers Erroneously

                                  18          Plaintiff argues that the ALJ improperly rejected BACS “opinions and records”

                                  19   without germane reasons supported by substantial evidence. Mot. at 9–12. Defendant

                                  20   argues that the BACS observations do not constitute “medical opinions,” and in fact they

                                  21   do not include any opinions at all. Opp. 8–9. Plaintiff argues that, even though they are

                                  22   not medical opinions, they are nevertheless opinions that require consideration under the

                                  23   regulations and germane reasons to reject.4

                                  24          “Opinions from medical sources who are not acceptable medical sources and from

                                  25   nonmedical sources” will be considered “using the same factors as listed in paragraph

                                  26
                                  27   4
                                        The parties correctly agree that the BACS records are not acceptable medical opinions.
                                  28   E.g., 20 C.F.R. § 416.913(d) (listing therapists among “other sources” who are not
                                       acceptable medical sources).
                                                                                    15
                                  1    (c)(1) through (c)(6) in this section, [although] not every factor for weighing opinion

                                  2    evidence will apply in every case because the evaluation of an opinion from a medical

                                  3    source who is not an acceptable medical source or from a nonmedical source depends

                                  4    on the particular facts in each case.” 20 C.F.R. § 416.927(f). Those factors are:

                                  5    (1) whether the source of the opinion examined plaintiff; (2) whether the source of the

                                  6    opinion treated plaintiff for his impairments; (3) the supporting evidence and explanation

                                  7    the opinion provides; (4) how consistent an opinion is with the record as a whole;

                                  8    (5) whether the opinion is from a specialist about issues related to his or her area of

                                  9    specialty; and (6) other factors, for example the extent to which a medical source is

                                  10   familiar with the other information in plaintiff’s case record. See 20 C.F.R.

                                  11   § 416.927(c)(1)–(6).

                                  12          “The adjudicator generally should explain the weight given to opinions from these
Northern District of California
 United States District Court




                                  13   sources or otherwise ensure that the discussion of the evidence in the determination or

                                  14   decision allows a claimant or subsequent reviewer to follow the adjudicator's reasoning,

                                  15   when such opinions may have an effect on the outcome of the case.” See 20 C.F.R.

                                  16   § 416.927(f)(2). To determine whether these requirements were met, the court asks

                                  17   whether the ALJ enunciated specific, germane reasons when rejecting a non-medical

                                  18   opinion. See, e.g., Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir. 2009); Molina v.

                                  19   Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  20          The BACS treatment record extends from September 2013 to July 2016.

                                  21   A.R. 904, 922. During that time, Needham received therapy and case management from

                                  22   BACS therapists, including Ms. Stuart and Ms. Guzman, and various social workers.

                                  23   A.R. 922, 944, 969, 1074. His symptoms included “overwhelming sadness” (A.R. 1039),

                                  24   suicidal ideation (A.R. 1045–46), anhedonia (A.R. 1039–44, 1047), hypersomnia (A.R.

                                  25   1039, 1050), and fear of leaving the house (A.R. 1054). He was diagnosed with major

                                  26   depressive disorder (severe without psychotic features), alcohol dependence (partial

                                  27   remission), and amphetamine dependence (sustained remission). BACS assessed him

                                  28   with a GAF score of either 45 or 55 at the time of his admission in September 2013.
                                                                                     16
                                  1    A.R. 904 (45), 907 (55). Following that visit, BACS personnel consistently assessed him

                                  2    with a GAF score of 45. A.R. 893–903; 910–1074.

                                  3          The ALJ addressed the BACS records and their reported GAF figures directly. 5

                                  4    He recounted that at the time of plaintiff’s admission in September 2013, Dr. Maxwell

                                  5    observed that plaintiff was talkative and restless with dysphoric and expansive mood,

                                  6    ruminative thought content, and mildly impaired judgment. Otherwise, he was normal,

                                  7    with a GAF score of 55. A.R. 19. From there, the ALJ explained that the records of his

                                  8    therapy with BACS, which continued through January 16, 2015, “consistently indicate a

                                  9    GAF score of 45,” but that low score “is inconsistent with generally unremarkable

                                  10   observations” otherwise-present in the BACS record. A.R. 19. The ALJ rejected those

                                  11   low GAF scores because he found them to be inconsistent with the medical evidence of

                                  12   record and because they were assigned by social workers and family therapists who are
Northern District of California
 United States District Court




                                  13   not acceptable medical sources. A.R. 19–20. Additionally, BACS’s services focused on

                                  14   transitional housing and access to community programs rather than plaintiff’s mental

                                  15   health needs. A.R. 20. The ALJ also noted that the BACS notes “are generally

                                  16   unremarkable” and that they reported plaintiff’s GAF to be “constant at 45 whether

                                  17   claimant was stable and euthymic or if he reported extreme depression following an

                                  18   amphetamine relapse,” which shows the GAF scores were unreliable. A.R. 20. Finally,

                                  19   BACS observations in 2015 were “generally within normal limits.” A.R. 21.

                                  20         Considering the above, the ALJ discounted the BACS’s assessed GAF scores for

                                  21   germane reasons. First, the ALJ may consider an opinion’s own supplied supporting

                                  22   evidence and explanation (20 C.F.R. § 416.927(c)(3)), which the ALJ noted were

                                  23   repeatedly in tension with the assessed GAF figured. E.g., A.R. 21 (“Observations during

                                  24   those visits are generally within normal limits (Exhibit 19F at 36-122).”). Second, and

                                  25

                                  26   5
                                         Although the GAF “does not have a direct correlation to the severity requirements in [the
                                  27   Commission’s] mental disorders listings” (65 Fed. Reg. 50746, 50764–65 (Aug. 21,
                                       2000); see McFarland v. Astrue, 288 Fed. App’x 357, 359 (9th Cir. 2008)), it is
                                  28   permissible for an ALJ to consider GAF level as evidence of a claimant’s impairments
                                       (see Phillips v. Colvin, 61 F. Supp. 3d 925, 943 (N.D. Cal. 2014)).
                                                                                    17
                                  1    relatedly, the ALJ discounted the BACS’s assessed GAF score of 45 because, although

                                  2    plaintiff’s condition was changing substantially between visits, BACS’s assessed score

                                  3    never changed. E.g., A.R. 20 (citing Exhibit 19F at 123-155, and noting that GAF score

                                  4    did not change from when plaintiff “was stable and euthymic” to when he “reported

                                  5    extreme depression following an amphetamine relapse”). Such inconsistencies across

                                  6    time are relevant. See Bagby v. Comm'r of Soc. Sec., 606 F. App'x 888, 889 (9th Cir.

                                  7    2015) (substantial evidence supported the ALJ’s reasons for discounting doctors’ GAF

                                  8    scores when they continued giving score of 40 despite significant improvement in

                                  9    claimant’s mental health).

                                  10          Third, the ALJ explained that the BACS’s assessed GAF score of 45 was

                                  11   inconsistent with medical evidence in the record. E.g., A.R. 19–21 (citing

                                  12   contemporaneous medical evidence throughout the time period that BACS was
Northern District of California
 United States District Court




                                  13   assessing a 45 GAF score showing that plaintiff in fact had higher levels of functioning).

                                  14   The ALJ may consider how consistent an opinion is with the record as a whole. 20

                                  15   C.F.R. § 416.927(c)(3)–(4). Fourth, and relatedly, the ALJ afforded the BACS records

                                  16   less weight than the conflicting medical evidence because BACS focused on housing and

                                  17   related issues—not treating plaintiff—so that they were not acting as specialists when

                                  18   assessing plaintiff’s mental acuity. The ALJ may consider whether the source of the

                                  19   opinion treated plaintiff for his impairments and whether the opinion is from a specialist

                                  20   about issues related to his or her area of specialty.

                                  21          Plaintiff also argues that the ALJ impermissibly rejected the opinions in the BACS

                                  22   records “that Plaintiff was depressed, anxious, and socially withdrawn, with a low

                                  23   threshold for stress, low frustration tolerance, and periods of elevated mood as well as

                                  24   periods when he could not get out of bed or complete basic tasks on his own.” Mot. at

                                  25   10. He further argues that “BACS records indicate Plaintiff’s bipolar disorder causes

                                  26   limitations related to social functioning, concentration, persistence and pace, adaptation,

                                  27   the ability to tolerate routine stress, and maintain workplace attendance.” Mot. at 12. On

                                  28   reply, plaintiff identifies a number of symptoms that BACS opined were “interfering with
                                                                                    18
                                  1    his” abilities. Reply at 3.

                                  2           But the ALJ did not reject wholesale BACS’s observations and assessments.

                                  3    Rather, he rejected the ultimate opinion of the GAF score, and in doing so he gave

                                  4    germane reasons, as explained above. Plaintiff argues that BACS opined that plaintiff’s

                                  5    symptoms were “interfering” with his abilities to function, and the ALJ ignored those

                                  6    opinions. But the ALJ actually agreed with those observations. The ALJ made a

                                  7    determination at Step 2 that plaintiff does have severe impairments, and his RFC

                                  8    determination was based on those impairments. Those findings are consistent with the

                                  9    BACS records plaintiff cites.

                                  10                 b.      Whether the ALJ Erroneously Accorded Dr. Abraham and Dr.

                                  11                         Reed’s Opinions Improper Weight

                                  12          Plaintiff argues that the ALJ improperly rejected the opinions of Dr. Abraham and
Northern District of California
 United States District Court




                                  13   Dr. Reed by omitting “moderate” limitations they identified from the RFC determination.

                                  14   Defendant argues that an ALJ can adequately capture moderate mental limitations by

                                  15   accepting a medical source’s translation of those limitations into a restriction to simple or

                                  16   unskilled work.6

                                  17          As a general rule, “[t]he ALJ's assessment of a claimant adequately captures

                                  18   restrictions related to concentration, persistence, or pace where the assessment is

                                  19   consistent with restrictions identified in the medical testimony.” Stubbs-Danielson v.

                                  20   Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). For example, in Stubbs-Danielson, the

                                  21   Ninth Circuit ruled that the ALJ's RFC finding limiting the claimant to simple tasks

                                  22   “properly incorporated the limitations identified by” the medical doctors, “including those

                                  23   related to pace and the other mental limitations regarding attention, concentration, and

                                  24   adaption.” Stubbs-Danielson, 539 F.3d at 1174. Courts have widely applied that

                                  25   principle. See Williams v. Colvin, 609 F. App’x 495, 496 (9th Cir. 2015) (“The RFC

                                  26
                                       6
                                  27    Because the court finds that the ALJ adequately captured moderate mental limitations
                                       by accepting a medical source’s translation of those limitations into a restriction to simple
                                  28   or unskilled work, the court does not address defendant’s alternative argument that an
                                       RFC finding need not incorporate moderate mental limitations at all.
                                                                                   19
                                  1    finding adequately incorporated limitations related to concentration, persistence, or pace

                                  2    because it limited the work that Claimant could do to simple, repetitive tasks.”) (citing

                                  3    Stubbs-Danielson, 539 F.3d at 1176); Elmore v. Colvin, 617 F. App’x 755, 758 (9th Cir.

                                  4    2015) (“the ALJ did not err by translating pace and mental limitations, into the only

                                  5    concrete restrictions available to him—a recommended restriction to ‘simple tasks.’”)

                                  6    (quoting Stubbs-Danielson, 539 F.3d at 1174); see also Mitchell v. Colvin, 642 F. App'x

                                  7    731, 732–33 (9th Cir. 2016); Bruesch v. Colvin, 609 F. App'x 481, 481–82 (9th Cir. 2015)

                                  8    (“In Stubbs–Danielson, we held that a finding that a claimant had the residual functional

                                  9    capacity ‘to perform simple, routine, repetitive sedentary work,’ as well as a hypothetical

                                  10   question that reflected the same limitations, adequately incorporated limitations related to

                                  11   pace and other mental limitations regarding attention, concentration, and adaption that

                                  12   had been identified by doctors.”).
Northern District of California
 United States District Court




                                  13          On February 14, 2014, upon examining Needham, Dr. Abraham concluded

                                  14   Needham had mild impairments in understanding information and sustaining effort, as

                                  15   well as no significant impairment in social interaction. A.R. 516, 528–29. She also

                                  16   opined that Needham had a moderate limitation in adaptation because he would have

                                  17   “difficulty coping with [the] daily or [] usual stresses encountered in a competitive work

                                  18   environment” and that his “mood changes [would] interfere with his ability to sustain effort

                                  19   or adapt to changes in tasks or responsibilities.” A.R. 529.

                                  20          On July 30, 2014, Dr. Pollack reviewed Dr. Abraham’s evaluation and other

                                  21   records to determine that claimant “should be capable of simple [and] detailed work-like

                                  22   activity for full workday/work week.” A.R. 69.

                                  23          On December 15, 2014, Dr. Reed started treating Needham and assessed that he

                                  24   had moderate restrictions in activities of daily living; moderate difficulties in social

                                  25   functioning; mild difficulties in maintaining, concentrating, and persistence of pace; and

                                  26   moderate episodes of decomposition and increase of symptoms. A.R. 535. State

                                  27   consultant Dr. Davis reviewed Dr. Abraham’s evaluation, Dr. Reed’s assessments (see

                                  28   A.R. 104–06), and other records to reach the same determination as Dr. Pollack—
                                                                                      20
                                  1    Needham’s ability to complete a normal workday and workweek would not be significantly

                                  2    limited. A.R. 99.

                                  3           For the Step Three Listing determination, the ALJ assigned the “most weight” to

                                  4    the opinions of Dr. Pollack and Dr. Davis and “great weight” to the opinions of Dr.

                                  5    Abraham and Dr. Reed. A.R. 21–22. For the RFC finding, the ALJ assigned “great

                                  6    weight” to all four opinions. A.R. 24–25. His reasoning for each of these decisions was

                                  7    that the opinions were “consistent with the medical evidence of record, discussed above.”

                                  8    A.R. 22.

                                  9           Dr. Pollack and Dr. Davis translated limitations on Needham’s concentration,

                                  10   social functioning, and activities of daily living into a restriction to simple work. This is

                                  11   permitted. See, e.g., Stubbs-Danielson, 539 F.3d at 1174 (ALJ properly relied on state

                                  12   agency physician’s translation of claimant’s moderate mental limitations, which were
Northern District of California
 United States District Court




                                  13   observed by an examining doctor, into a restriction to “simple” work). Contrary to

                                  14   plaintiff’s argument that Stubbs-Danielson is factually distinguishable because the

                                  15   translation only pertained to pace limitations (Reply at 4), Stubbs-Danielson’s reasoning

                                  16   extended to “other mental limitations regarding attention, concentration, and adaption”

                                  17   (Stubbs-Danielson, 539 F.3d at 1174). This principle applies equally to moderate

                                  18   limitations in social functioning, attendance, and ability to do work without special

                                  19   supervision—which are relevant to this case. See Hurley v. Astrue, Case No. 12-cv-

                                  20   01993-EDL, 2013 WL 12125536, at *6 (N.D. Cal. Apr. 15, 2013) (attendance and

                                  21   supervision); Allain v. Astrue, Case No. 09-cv-00810-MLG, 2009 WL 3514424, at *3

                                  22   (C.D. Cal. Oct. 27, 2009) (social functioning).

                                  23          Because the opinions of Dr. Abraham and Dr. Reed are consistent with those of

                                  24   Dr. Davis and Dr. Pollack, the ALJ has not implicitly rejected the former two and did not

                                  25   impermissibly elevate the latter two. At Step Three, the ALJ rated Needham’s degree of

                                  26   functional limitations in four areas and “was not required to make any more specific

                                  27   findings.” Hoopai v. Astrue, 499 F.3d 1071, 1078 (9th Cir. 2007).

                                  28   2.     Whether the ALJ Erroneously Accorded Needham’s Testimony Improper
                                                                                      21
                                  1           Weight.

                                  2           Plaintiff argues that the ALJ erroneously rejected his statements about the severity

                                  3    of his mental condition, thereby leading to an erroneous Step Three determination and

                                  4    RFC determination.

                                  5           An ALJ engages in a two-part analysis to determine whether a claimant’s

                                  6    testimony regarding subjective symptoms is credible.

                                  7           “First, the ALJ must determine whether the claimant has presented objective

                                  8    medical evidence of an underlying impairment ‘which could reasonably be expected to

                                  9    produce the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014

                                  10   (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007)).

                                  11   The ALJ determined that plaintiff’s medically determinable impairments could reasonably

                                  12   be expected to cause the alleged symptoms, so this step is satisfied. A.R. 24. Neither
Northern District of California
 United States District Court




                                  13   party challenges that determination.

                                  14          Second, if the claimant satisfies the first part and there is no evidence of

                                  15   malingering, “the ALJ can reject the claimant’s testimony about the severity of [his]

                                  16   symptoms only by offering specific, clear and convincing reasons for doing so.” Garrison,

                                  17   759 F.3d at 1014; see also Robbins v. Social Sec. Admin., 466 F.3d 880, 883 (9th Cir.

                                  18   2006) (“[U]nless an ALJ makes a finding of malingering based on affirmative evidence

                                  19   thereof, he or she may only find an applicant not credible by making specific findings as

                                  20   to credibility and stating clear and convincing reasons for each.”); Morgan, 169 F.3d at

                                  21   599 (the ALJ “must provide ‘specific, cogent reasons for the disbelief’”). In making

                                  22   credibility determinations, the ALJ must specifically identify the testimony she finds not to

                                  23   be credible and must explain what evidence undermines the testimony. See Holohan,

                                  24   246 F.3d at 1208. When weighing the claimant’s credibility, the ALJ may consider factors

                                  25   such as the “claimant’s reputation for truthfulness, inconsistencies either in claimant’s

                                  26   testimony or between her testimony and her conduct, claimant’s daily activities, her work

                                  27   record, and testimony from physicians and third parties concerning the nature, severity,

                                  28   and effect of the symptoms of which claimant complains.” Thomas v. Barnhart, 278 F.3d
                                                                                    22
                                  1    947, 958–59 (9th Cir. 2002) (internal quotation marks omitted).

                                  2           At the second step, the ALJ found that petitioner’s testimony concerning the

                                  3    intensity, persistence, and limiting effects of his impairments was not entirely credible

                                  4    because (a) Needham’s testimony about why he quit working as a truck driver was

                                  5    inconsistent with the record; and (b) Needham’s account of his limitations was

                                  6    inconsistent with the medical evidence of record. A.R. 24.

                                  7           a.       Loss of Driver’s License

                                  8           The parties dispute whether the ALJ permissibly discounted plaintiff’s testimony at

                                  9    the hearing because of allegedly-inconsistent reports about why he stopped working as a

                                  10   truck driver.

                                  11          To determine whether the claimant's testimony regarding the severity of his

                                  12   symptoms is credible, “the ALJ may consider . . . ordinary techniques of credibility
Northern District of California
 United States District Court




                                  13   evaluation, such as the claimant's reputation for lying, prior inconsistent statements

                                  14   concerning the symptoms, and other testimony by the claimant that appears less than

                                  15   candid[.]” Smolen, 80 F.3d at 1284.

                                  16          The ALJ found two of claimant’s statements to be inconsistent with the record.

                                  17   A.R. 24.

                                  18          First, the ALJ found that plaintiff’s testimony about why he lost his truck-driving job

                                  19   was inconsistent with the record:

                                  20                   Claimant alleges he quit working as a truck driver in 2004
                                                       because of his conditions (Testimony and Exhibit 3E at 3).
                                  21                   However . . . the current medical evidence of record shows
                                                       claimant was “previously employed as commercial truck driver,
                                  22                   but lost his license/job after crashing into a pole and received a
                                                       DUI,” (Exhibit 11F at 42 and 43). . . . Claimant testified he does
                                  23                   not have a driver’s license because his mental conditions make
                                                       him unsafe. As discussed above, the medical evidence of
                                  24                   record shows claimant lost his job after an alcohol-involved
                                                       crash in 2004. A July 9, 2015 record from Catherine Reed,
                                  25                   M.D., indicates he was also in DUI classes at that time (Exhibit
                                                       17F at 23). Thus, claimant’s allegations of disabling mental
                                  26                   impairment are inconsistent with the medical evidence of
                                                       record[.]
                                  27

                                  28   A.R. 24.
                                                                                      23
                                  1          The record is not entirely clear on this point, and plaintiff’s own testimony

                                  2    contributed to the ambiguity. Given the importance of live testimony and credibility

                                  3    determinations to resolving this issue, the court does not find that the ALJ committed

                                  4    reversible error by discounting plaintiff’s testimony at the hearing to some degree

                                  5    because his testimony was inconsistent with the record with respect to why he no longer

                                  6    had a license and stopped working as a truck driver.

                                  7          Upon review of the record as a whole, the following timeline appears most

                                  8    plausible with respect to Needham’s driving and work history, although it contains

                                  9    inconsistencies and leaves room for clarification:

                                  10             •   From approximately 1988 or 1996 to 2004, plaintiff worked as a truck driver.

                                  11                 A.R. 519 (1996–2001); A.R. 270 (1988–2004).

                                  12             •   In 2000 or 2001, plaintiff was assaulted while on the job, driving his delivery
Northern District of California
 United States District Court




                                  13                 truck. A.R. 518–19.

                                  14             •   Following the 2001 assault, he stopped driving the truck and received some

                                  15                 compensation based on his disability. A.R. 519 (received “disability through

                                  16                 work” for about two years); A.R. 250–52 (no FICA earning after at least

                                  17                 2006, potentially earlier).

                                  18             •   In January 2004, he stopped working his job as a truck driver “because of

                                  19                 [his] conditions.” A.R. 270 (truck driver position ended in 2004); A.R. 250–

                                  20                 52 (no FICA earning after at least 2006, potentially earlier).

                                  21             •   Sometime during 2010–2013, for “a few months,” plaintiff had and lost a

                                  22                 part-time “job in construction.” See A.R. 40–41 (May 2017 testimony);

                                  23                 A.R. 582 (September 2013 report discussing loss of construction job);

                                  24                 A.R. 913 (2016 report stating that “construction was under the table”).

                                  25             •   A September 2013 report states that plaintiff was “Previously employed as

                                  26                 commercial truck driver, but lost his license/job after crashing into a pole

                                  27                 and received DUI.” A.R. 582–83. This report is vague and difficult to

                                  28                 reconcile with the record as a whole.
                                                                                    24
                                  1    •   Around 2006, he divorced. A.R. 770.

                                  2    •   Somewhere between 2007 and 2010, he was charged with DUI. A.R. 50

                                  3        (Needham testifying that he got the DUI “about a year” after the divorce

                                  4        [2007]), 534 (December 2014 report stating DUI was about 6 years ago

                                  5        [2008]), 770 (December 13, 2013 evaluation stating DUI happened “3 yrs.

                                  6        ago” [2010]), 520 (March 2014 report stating DUI charged “[a]pproximately

                                  7        six years ago” [2008]).

                                  8    •   September 2013 is plaintiff’s alleged onset date of disability.

                                  9    •   In 2016, plaintiff completed classes to earn back his license following the

                                  10       DUI, after struggling to do so. A.R. 913 (completed classes in 8/2016), 534

                                  11       (intent to complete classes as of 12/2014), 980 (intent to continue DUI

                                  12       classes as of 8/2015).
Northern District of California
 United States District Court




                                  13   •   In May 2017, plaintiff testified before the ALJ. He stated that he was a

                                  14       commercial truck driver within the past 15 years. He also stated that he did

                                  15       “some demolition work” four, five, six, or seven years ago, which would

                                  16       place that around 2010–2013. He did that part-time for a few months. A.R.

                                  17       40–41. He also testified that he does not currently have a driver’s license

                                  18       because “I’m not safe. I wouldn’t put the -- when I drove professionally I

                                  19       considered it I was a professional and I’m not -- I couldn’t imagine putting

                                  20       other peoples’ lives in danger by having me on the road.” A.R. 49. Lives

                                  21       would be in danger because plaintiff can’t think or focus on the road

                                  22       sufficiently. Plaintiff also stated “I’ve never been in an accident, I’ve never

                                  23       had a ticket while driving professionally and I can’t give that. I can’t even

                                  24       give 30 percent of my attention.” A.R. 49. He was later asked if he ever

                                  25       had a DUI, and he answered “I had a DUI after the divorce. I think it was

                                  26       about a year after. . . . I got a baby sitter and I went out and I was just

                                  27       angry and stupid and I got -- drank more than I’ve ever done in my entire

                                  28       life.” A.R. 50.
                                                                           25
                                  1           It appears that plaintiff drove a delivery truck until 2001 when he was assaulted,

                                  2    and following the assault he collected disability insurance until about 2004. He then got

                                  3    divorced, had some off-the-books work in light construction/demolition, and was charged

                                  4    with a DUI while driving for personal reasons, not associated with any employment. The

                                  5    record generally supports a timeline wherein the DUI came some time after plaintiff lost

                                  6    his truck-driving job. One piece of evidence in the record suggests otherwise, but that

                                  7    record is not particularly reliable on this point. A.R. 582–83. That record is a medical

                                  8    evaluation report based on an interview with plaintiff, and the reference to the DUI is

                                  9    included near the end of a lengthy comment section that is primarily concerned with

                                  10   plaintiff’s mental health. The notes discuss whether plaintiff was hopeful about the future,

                                  11   which is when it noted that he was “[p]reviously employed as commercial truck driver, but

                                  12   lost his license/job after crashing into a pole and received DUI.” A.R. 582–83. As
Northern District of California
 United States District Court




                                  13   relevant to his mental health, the record is accurate enough because plaintiff could not

                                  14   look forward to getting his driving job back because of the DUI—regardless of the

                                  15   circumstances under which he lost his license. On remand, the ALJ has opportunity to

                                  16   clarify the record on this point and reevaluate the reliability of claimant’s testimony.

                                  17          Second, the ALJ found plaintiff’s statement about why he does not have a driver’s

                                  18   license inconsistent with the record. The ALJ stated that “Claimant testified he does not

                                  19   have a driver’s license because his mental conditions make him unsafe. As discussed

                                  20   above, the medical evidence of record shows claimant lost his job after an alcohol-

                                  21   involved crash in 2004” and that “he was also in DUI classes.” A.R. 24.

                                  22          At the hearing, plaintiff was asked “You said you don’t have a driver’s license.

                                  23   Why not?” to which he answered that he loves driving but does not feel safe driving

                                  24   because he cannot sufficiently concentrate. A.R. 49. He later testified that he had

                                  25   completed all of his DUI course requirements and could get his driver’s license back if he

                                  26   passed the test. A.R. 50.

                                  27          When assessing credibility, the ALJ may consider ordinary techniques of credibility

                                  28   evaluation, including “testimony by the claimant that appears less than candid[.]”
                                                                                     26
                                  1    Smolen, 80 F.3d at 1284. Here, it is clear that plaintiff lost his driver’s license because of

                                  2    his DUI offense. Although the record also suggests that by the time of his testimony he

                                  3    had completed certain mandatory courses that were necessary (but not sufficient) steps

                                  4    to regaining his license, the most acute cause of his lost license was his DUI. Yet, in

                                  5    response to the question “you don’t have a diver’s license. Why not?”, plaintiff neglected

                                  6    to mention his DUI at all, but rather testified that he did not feel safe driving. Although

                                  7    plaintiff may have meant that he had not gone to take his driver’s license test because he

                                  8    feels unsafe to drive—even though he would be permitted to take the test because he

                                  9    finished his DUI classes—this is precisely the type of issue where deference to the ALJ’s

                                  10   evaluation of live testimony is appropriate. Such less-than-candid testimony is a

                                  11   permissible and specific reason for the ALJ to discount the credibility of plaintiff’s

                                  12   testimony. Moreover, the harm to plaintiff’s credibility was not cured by a later discussion
Northern District of California
 United States District Court




                                  13   about the DUI, raised only after he was specifically asked about it by counsel. A.R. 50.

                                  14          b.     Medical Record and Severity of Symptoms

                                  15          Plaintiff argues that the ALJ did not cite to much of the record in the section of the

                                  16   disposition discounting plaintiff’s testimony about his subjective symptoms, and that it is

                                  17   improper to “isolate[] examples of improvement in the record” to reject his testimony.

                                  18   Reply at 6. Defendant argues that the ALJ properly found that plaintiff’s allegations about

                                  19   his inability to work were not supported by the medical record and treatment history, and

                                  20   the ALJ cited relevant portions of the record elsewhere in the decision. Opp. 3–4.

                                  21          With respect to “mental health issues, it is error to reject a claimant's testimony

                                  22   merely because symptoms wax and wane in the course of treatment. Cycles of

                                  23   improvement and debilitating symptoms are a common occurrence, and in such

                                  24   circumstances it is error for an ALJ to pick out a few isolated instances of improvement

                                  25   over a period of months or years and to treat them as a basis for concluding a claimant is

                                  26   capable of working.” Garrison, 759 F.3d at 1017. Instead, reports of improvement “must

                                  27   be interpreted with an understanding of the patient's overall well-being and the nature of

                                  28   her symptoms.” Id.
                                                                                     27
                                  1           The ALJ considered plaintiff’s testimony that he is unable to work due to his

                                  2    depression, which keeps him from getting up, showering, and brushing his teeth. A.R.

                                  3    41–42. The testimony included allegations that Needham could not function during

                                  4    manic phases lasting a week, that his depressions lasted up to three months, that he

                                  5    heard voices preventing him from sleeping and concentrating, and that “doing really

                                  6    good” meant “getting a good week or two out of a couple months.” Id. The ALJ

                                  7    concluded that Needham’s allegations of his inability to work were inconsistent with the

                                  8    “medical evidence of record,” specifically pointing to five pieces of evidence:

                                  9              1. On April 27, 2016, Needham reported he was not bothered by his auditory

                                  10                 hallucinations and is able to ignore them. A.R. 871.

                                  11             2. Needham testified that he goes to five or six meetings per week at his

                                  12                 transitional housing facility.
Northern District of California
 United States District Court




                                  13             3. Needham testified that he gets along well with his housemates.

                                  14             4. Needham testified in May 2017 that he was depressed the last three

                                  15                 months. Yet, he received a GAF score of 60 and said that he was “doing

                                  16                 well” on medications on September 29, 2016 (A.R. 1077), and in April 2017

                                  17                 records indicate that he felt stable on medications (A.R. 1084).

                                  18             5. Needham testified that his medications are helpful in managing his

                                  19                 symptoms, “especially his newly prescribed Latuda.” A.R. 24. Yet, he has

                                  20                 been on Latuda since December 15, 2014. A.R. 864, 867.

                                  21             6. Needham’s GAF scores ranged from 55 to 70 since he was “stabilized in

                                  22                 September 2013.” A.R. 24.

                                  23          First, regarding the auditory hallucinations, the record is replete with references to

                                  24   them and how they bother plaintiff. Here, the ALJ identified a single record diminishing

                                  25   their severity. The ALJ summarized the record by writing that “he is not bothered by his

                                  26   auditory hallucinations, which he is able to ignore.” A.R. 24. But even the particular

                                  27   record cited to is more nuanced. It states that “AH [auditory hallucinations] have

                                  28   decreased, pt [patient] is able to ignore, not bothered by them.” A.R. 871. Rather than
                                                                                      28
                                  1    show that his auditory hallucinations never pose a problem, that record evidences that

                                  2    plaintiff experiences cycles of improvement with respect to his auditory hallucinations. At

                                  3    that particular time, they “ha[d] decreased.” That is consistent with his testimony.

                                  4    Plaintiff testified that for a few weeks out of every couple of months he “can think halfway

                                  5    decent and the voices aren’t so loud and so persistent. It’s easier to block them out, to

                                  6    ignore them. . . . To make them softer in my head. . . . It’s hard to explain.” A.R. 42. A

                                  7    single examination occurring during a time when the hallucinations had decreased is not

                                  8    sufficiently-attuned to “the patient's overall well-being and the nature of her symptoms” to

                                  9    justify discounting plaintiff’s testimony. Garrison, 759 F.3d at 1017.

                                  10          Second, neither party addressed Needham’s testimony that he regularly attends

                                  11   meetings at his transitional housing facility, and the ALJ did not provide a citation

                                  12   supporting that statement. As with Needham’s auditory hallucinations, his testimony is
Northern District of California
 United States District Court




                                  13   more nuanced than the ALJ’s analysis suggests. Plaintiff testified that when he is “in the

                                  14   pit,” he sleeps all the time. But “[t]hese past weeks I’ve been fighting everything really

                                  15   strong. I go to -- thank God the building I live in has services and I go to at least five or

                                  16   six meetings a week now to -- you know, to get me out of there, out of the room. They

                                  17   know I’m bad at it, so they have my number, so they call me to remind me, because I

                                  18   forget. You know? They call to remind me to tell me to come downstairs. Just, you

                                  19   know -- I just have to walk down five stairs[.]” A.R. 44. In context of his full answer,

                                  20   plaintiff appears to be describing a recent phase where he has come out of “the pit” and

                                  21   was putting forth a large effort to attend meetings. Even then, he often forgot and was

                                  22   regularly reminded to attend, even though the meetings took place steps away, in the

                                  23   same building in which he lived. As with Needham’s auditory hallucinations, the ALJ

                                  24   identified isolated evidence of a short and recent positive cycle in plaintiff’s abilities—not

                                  25   an overall trend supported by the record. Moreover, the supporting testimony makes

                                  26   clear that plaintiff requires assistance to attend even the meetings he does not miss.

                                  27          Third, Needham testified that he gets along well with his housemates. This is

                                  28   supported by the record (A.R. 44–45), although it is unclear and unexplained by
                                                                                     29
                                  1    defendant how this fact undermines plaintiff’s other testimony or his credibility.

                                  2           Fourth, the ALJ points out that plaintiff testified in May 2017 that he had recently

                                  3    been depressed, yet records indicate that he was “doing well” on September 29, 2016

                                  4    and was stable in April 2017. At the hearing, plaintiff testified that he “just got out of a

                                  5    three month” depressive phase “just a few weeks ago.” A.R. 42, 44 (plaintiff has been

                                  6    “fighting everything really strong” “these past weeks”). So, plaintiff testified on May 19,

                                  7    2017 that he got out of a three-month depressive pit “a few weeks ago.” Although

                                  8    imprecise, that would allow the depression to have subsided somewhere between mid-

                                  9    April and early May. Accordingly, the three-month depressive episode could have started

                                  10   around mid-January to early February 2017, and ended around mid-April or early May

                                  11   2017. Of course, these dates are approximate.

                                  12          The ALJ points out that the record reflects plaintiff was doing well, “feels stable,”
Northern District of California
 United States District Court




                                  13   and was “very pleasant” on April 27, 2017. A.R. 1084, 1086. There is no indication of an

                                  14   ongoing depressive episode at that time. Given that the exam at issue happened in late

                                  15   April (only 22 days before the hearing before the ALJ), plaintiff’s testimony that his recent,

                                  16   3-month depressive spell ended a “few weeks” ago is potentially consistent with the

                                  17   record. At least, the report does not clearly and convincingly contradict plaintiff’s

                                  18   testimony. For example, it would be consistent with plaintiff’s testimony and the medical

                                  19   records cited by the ALJ (from September 2016 and April 2017) if plaintiff had been in a

                                  20   3-month depressive episode sometime between November 2016 and mid-April 2017.

                                  21          Fifth, the ALJ noted that plaintiff testified at the hearing that his medications are

                                  22   helpful in managing his symptoms, including “[t]he newest one they just got me on,

                                  23   Latuda.” A.R. 47; see also A.R. 24. The ALJ also pointed out that plaintiff had been on

                                  24   Latuda since December 15, 2014. A.R. 864, 867. Yet, the ALJ did not explain why he

                                  25   considered these points relevant. For example, the ALJ did not explain whether the

                                  26   discrepancy in timeline suggested that plaintiff’s testimony was generally unreliable,

                                  27   whether the testimony substantively suggested that plaintiff was now stable on his current

                                  28   medications and dosages, or whether there was still some other reason the testimony
                                                                                     30
                                  1    was relevant or unreliable. Absent some explanation, there is no specific, clear, and

                                  2    convincing reason to reject plaintiff’s testimony about the severity of his symptoms based

                                  3    on this point.

                                  4           Sixth, the ALJ generally references, without citation, GAF scores assessed

                                  5    beginning in September 2013 that range from 55 to 70. Although GAF scores can

                                  6    provide useful information, general references to GAF scores over a long period, without

                                  7    identification of particular assessments, are not sufficiently-specific to provide clear and

                                  8    convincing evidence to discount plaintiff’s testimony.

                                  9           Defendant’s briefing raises additional record evidence, uncited by the ALJ, to

                                  10   support a finding that the medical record is inconsistent with plaintiff’s testimony. But the

                                  11   ALJ must specifically identify the testimony he finds not to be credible and must explain

                                  12   what evidence undermines that testimony. Holohan, 246 F.3d at 1208. It is not enough
Northern District of California
 United States District Court




                                  13   that evidence exists in the record that the ALJ could have cited when making his

                                  14   credibility determination. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“We

                                  15   review only the reasons provided by the ALJ in the disability determination and may not

                                  16   affirm the ALJ on a ground upon which he did not rely.”).

                                  17   3.     Listing Determination

                                  18          If a claimant establishes that his impairments meet or medically equal an

                                  19   impairment listed in 20 C.F.R. part 404, subpart P, appendix 1, an ALJ will find that the

                                  20   impairments are severe enough to prevent the performance of any gainful activity. See

                                  21   20 C.F.R. §§ 404.1525(a), 416,925(a), 404.1526, 416.926.

                                  22          The ALJ must show that he or she has evaluated the relevant evidence before

                                  23   deciding whether the claimant meets or equals a listed impairment. Lewis, 236 F.3d at

                                  24   512–13 (“A boilerplate finding is insufficient to support a conclusion that a claimant’s

                                  25   impairment does not” meet or equal a listed impairment.). As relevant here, listing 12.04

                                  26   can be satisfied by meeting the requirements of Paragraph A and either Paragraph B

                                  27   or C. The court addresses each in turn.

                                  28          a.        Paragraph A
                                                                                    31
                                  1           First, plaintiff argues that the ALJ failed to address Paragraph A, even though “the

                                  2    [r]ecords show [Needham] has five or more symptoms” meeting its requirements. Mot. at

                                  3    20 n.4. Defendant argues that plaintiff’s argument is waived because generally

                                  4    referencing a 6-page statement of facts does not adequately brief the argument. Opp. at

                                  5    12.

                                  6           The court need not reach this issue because the ALJ’s failure to mention

                                  7    Paragraph A in the listing determination does not necessarily constitute legal error. The

                                  8    ALJ appears to have assumed without deciding that Paragraph A was met, and moved

                                  9    on to Paragraphs B and C, which he determined were not met. See Walters v. Colvin,

                                  10   No. 14-cv-03147-RHW, 2016 WL 8233438, at *5 (E.D. Wash. June 15, 2016) (ALJ did

                                  11   not commit error when finding that claimant did not meet Listing 12.04 despite not

                                  12   discussing Paragraph A because substantial evidence showed that claimant did not meet
Northern District of California
 United States District Court




                                  13   the Paragraph B and Paragraph C criteria).

                                  14          b.     Paragraph B

                                  15          Neither party challenges the ALJ’s Paragraph B finding.

                                  16          c.     Paragraph C

                                  17          To meet the Paragraph C requirements, claimant’s mental disorder must be

                                  18   “serious and persistent.” Serious and persistent means that there is a medically

                                  19   documented history of the existence of the mental disorder over a period of at least 2

                                  20   years, and evidence shows both: (1) claimant relies, on an ongoing basis, upon medical

                                  21   treatment, mental health therapy, psychosocial support(s), or a highly structured

                                  22   setting(s) to diminish the symptoms and signs of the mental disorder; and (2) despite

                                  23   claimant’s diminished symptoms and signs, he has achieved only marginal adjustment.

                                  24   See 20 C.F.R. § Pt. 404, Subpt. P, App. 1. “Marginal adjustment” means that claimant’s

                                  25   adaptation to the requirements of daily life is fragile; that is, he has minimal capacity to

                                  26   adapt to changes in his environment or to demands that are not already part of his daily

                                  27   life. Id. The marginal adjustment requirement is satisfied, for example, when changes or

                                  28   increased demands have led to exacerbation of claimant’s symptoms and signs and to
                                                                                     32
                                  1    deterioration in functioning. Id.

                                  2           To make his listing determination, the ALJ first considered Paragraph B and

                                  3    summarized the mental health treatments records from 2013 to 2017. After concluding

                                  4    that Paragraph B was not satisfied, the ALJ summarily wrote that “the evidence fails to

                                  5    establish the presence of the ‘paragraph C’ criteria,” and then listed the formal disjunctive

                                  6    and conjunctive requirements of Paragraph C. A.R. 19–23. Plaintiff characterizes this

                                  7    analysis as impermissible “boilerplate recitation.” Mot. at 20.

                                  8           An ALJ can evaluate the medical record in a separate section before concluding

                                  9    whether a petitioner meets the Paragraph C requirements. Lewis, 236 F.3d at 513 (the

                                  10   law “requires an ALJ to discuss and evaluate the evidence that supports his or her

                                  11   conclusion; it does not specify that the ALJ must do so under the heading ‘Findings’”);

                                  12   see also Holguin v. Berryhill, Case No. 16-cv-06479-HRL, 2017 WL 3033672, at *4 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. July 18, 2017) (discussion of medical evidence in other sections is sufficient).

                                  14          In this case, the ALJ discussed Needham’s medical records at length when

                                  15   considering Paragraph B, immediately before concluding that he did not meet the

                                  16   Paragraph C requirements. See A.R. 19–23. Contrary to plaintiff’s argument, the ALJ’s

                                  17   reasoning concerning Paragraph B is appropriate for this court to assess when

                                  18   determining whether the ALJ adequately supported his conclusion that plaintiff did not

                                  19   satisfy Paragraph C. That said, although technically allowed, review of the ALJ’s

                                  20   Paragraph C assessment is made difficult because the decision states all of

                                  21   Paragraph C’s requirements in a single sentence, and simply concludes that plaintiff did

                                  22   not satisfy Paragraph C. The ALJ has not explained which requirement or requirements

                                  23   of Paragraph C were not met.

                                  24          The court is left to guess, for example, whether the ALJ’s decision turned on

                                  25   whether or not plaintiff had a medical disorder for two years. Equally, the decision may

                                  26   have turned on the ALJ’s conclusion that there was insufficient evidence of ongoing

                                  27   treatment or a structured setting that diminishes symptoms of plaintiff’s mental disorder.

                                  28   The ALJ’s decision might also have turned on his assessment as to whether there is
                                                                                    33
                                  1    evidence of marginal adjustment, meaning a minimal capacity to adapt to new demands

                                  2    or changes in the environment.

                                  3           Without identifying the basis for his decision—which, if provided, this court could

                                  4    evaluate in light of earlier-assessed evidence—the ALJ has not made “sufficient findings

                                  5    upon which a ‘reviewing court may know the basis for the decision.’” Jessica B. v.

                                  6    Comm'r of Soc. Sec., Case No. 18-cv-3074-TOR, 2019 WL 850954, at *5 (E.D. Wash.

                                  7    Jan. 30, 2019) (quoting Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990)). As

                                  8    such, “the Court simply cannot determine from the ALJ's opinion how he came to the

                                  9    conclusion that Plaintiff's ‘severe’ impairments did not meet or equal the Paragraph C

                                  10   criteria under the listings.” Id.7

                                  11   4.     Whether RFC Finding Is Supported by Substantial Evidence

                                  12          Plaintiff argues that the ALJ’s RFC determination is flawed based on the
Northern District of California
 United States District Court




                                  13   arguments addressed above. Given the above discussion, on remand, the ALJ must

                                  14   reassess the weight he assigns to plaintiff’s testimony, and he must reassess whether

                                  15   plaintiff meets the Paragraph C requirements. Those assessments will inform the ALJ’s

                                  16   RFC determination on remand. Needham articulates no other potential source of error

                                  17   with respect to this finding.

                                  18   5.     Whether ALJ Erred by Relying on Vocation Expert Testimony Based on an

                                  19          Incomplete Hypothetical

                                  20          The ALJ may ask a vocational expert a question about a hypothetical claimant with

                                  21   an RFC that reflects all of the claimant's limitations supported by the record, but the

                                  22   hypothetical loses evidentiary value if it omits limitations.

                                  23          Plaintiff argues that the ALJ omitted limitations based on the arguments addressed

                                  24   above. This argument is duplicative of the argument that the RFC finding is not

                                  25

                                  26   7
                                         Defendant argues that the ALJ’s Paragraph C determination is required because
                                  27   plaintiff has not been hospitalized since September 2013. But hospitalization is not a
                                       requirement to satisfy Paragraph C. The regulation refers—as an example—to situations
                                  28   where episodes of deterioration require hospitalization or absence from work, but those
                                       are examples, not requirements. See 20 C.F.R. § Pt. 404, Subpt. P, App. 1.
                                                                                    34
                                  1    supported by substantial evidence. For the same reasons discussed above, on remand,

                                  2    the ALJ must reassess the weight he assigns to plaintiff’s testimony, and he must

                                  3    reassess whether plaintiff meets the Paragraph C requirements. Those assessments will

                                  4    inform the ALJ’s RFC determination on remand, which will in turn inform the evidentiary

                                  5    weight appropriate to afford the hypothetical question posed to the vocational expert.

                                  6    Needham articulates no other potential source of error with respect to this finding.

                                  7    6.     Whether Remand Is the Proper Disposition

                                  8           “Remand for further administrative proceedings is appropriate if enhancement of

                                  9    the record would be useful.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004)

                                  10   (citing Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000)). Under Harman, the court

                                  11   may credit evidence that was rejected by the ALJ and remand for an award of benefits “if

                                  12   (1) the ALJ failed to provide legally sufficient reasons for rejecting the evidence; (2) there
Northern District of California
 United States District Court




                                  13   are no outstanding issues that must be resolved before a determination of disability can

                                  14   be made; and (3) it is clear from the record that the ALJ would be required to find the

                                  15   claimant disabled were such evidence credited.” Benecke, 379 F.3d at 593 (citing

                                  16   Harman, 211 F.3d at 1178).

                                  17          With respect to the first Harman factor, the ALJ failed to provide legally sufficient

                                  18   reasons for discounting plaintiff’s testimony regarding the severity of his symptoms.

                                  19   Second, there are outstanding issues that must be resolved before a determination of

                                  20   disability can be made. Specifically, the ALJ must determine how to weigh plaintiff’s

                                  21   testimony, and whether plaintiff meets the Paragraph C requirements. Third, it is not

                                  22   clear from the record that the ALJ would be required to find the claimant disabled even if

                                  23   the evidence were credited.

                                  24          It is appropriate here to follow the “ordinary remand rule” and not apply the “rare”

                                  25   remedy of finding disability when the agency did not. See Treichler v. Comm’r of Soc.

                                  26   Sec. Admin., 775 F.3d 1090 (9th Cir. 2014).

                                  27                                          CONCLUSION

                                  28          For the foregoing reasons, Needham’s motion for summary judgment is
                                                                                     35
                                  1    GRANTED. The Commissioner’s cross-motion for summary judgment is DENIED. The

                                  2    ALJ’s decision to deny Needham’s disability benefits failed to adequately explain how he

                                  3    weighed Needham’s testimony regarding the severity of his symptoms, and he failed to

                                  4    adequately explain whether plaintiff meets the Paragraph C requirements. Thus, remand

                                  5    is appropriate pursuant to 42 U.S.C. § 405(g). On remand, the ALJ should explain the

                                  6    weight he accords plaintiff’s testimony, and his reasons for doing so. The ALJ should

                                  7    also explain whether plaintiff meets the Paragraph C requirements, including in light of

                                  8    whatever weight he accords plaintiff’s testimony. The ALJ’s consideration of these issues

                                  9    on remand may or may not impact his RFC determination and the relevance of the

                                  10   hypothetical question posed to the vocational expert.

                                  11         This order fully adjudicates the motions listed at Nos. 18 and 19 of the clerk’s

                                  12   docket for this case, closes the case, and terminates all pending motions.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14   Dated: October 31, 2019

                                  15                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  16                                               United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   36
